Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 1, 19 and 21 are objected to because of the following informalities: 

	Claim 1, line 15; and claim 19, lines 9-10: the examiner suggests rewriting “a substantially 2D conductive material” to --the substantially 2D conductive material-- since such material has already been defined (See claim 1, lines 4-5 and claim 19, lines 5-6).

	Claim 21, line 2, the examiner suggests rewriting “POI process” to --piezoelectric-on-insulator (POI) process-- to properly define what “POI” stands for.

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knapp et al. (US2020/0144981 A1).

In regards to claim 22, Knapp et al. teaches in Fig. 1C a surface acoustic wave device comprising: 
A base layer (SU); 
A high acoustic velocity layer (HV) overlaying the base layer; 
A piezoelectric layer (PL) overlaying the high acoustic velocity layer (HV), the piezoelectric layer formed from a single crystal material (See Paragraph [0028], wherein the piezoelectric layer is made from lithium niobate which is a type of single crystal material) and having a first/top surface and an opposing second surface; and 
At least one transducer (IT) formed on the first/top surface of the piezoelectric layer, wherein the at least one transducer comprises a plurality of interdigital transducer (IDT) electrodes configured to propagate a surface acoustic wave having an operating wavelength (λ) along the piezoelectric layer (See Paragraph [0029], where Knapp et al. discloses that multiple IDT electrode are present); and 
Wherein an electrically open surface is provided between the piezoelectric layer and the high acoustic velocity layer (note that there isn’t a ground layer between the piezoelectric layer PL and the high acoustic velocity layer HV, thus the surface can be considered to be “electrically open”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (US2020/0144981 A1) in view of Yang et al. (US2019/0288662 A1, Reference of Record).

	In regards to claim 23, Knapp et al. teaches in Fig. 1C a method of manufacturing a surface acoustic wave (SAW) device, the method comprising: 
	Providing a base layer (SU); 
	Providing a high acoustic velocity layer (HF) over the base layer; 
	Providing a piezoelectric layer (PL) over the high acoustic velocity layer, the piezoelectric layer formed from a single crystal material (See Paragraph [0028], wherein the piezoelectric layer is made from lithium niobate which is a type of single crystal material); 
	Providing at least one transducer (IT) over the piezoelectric layer, the transducer comprising a plurality of interdigital transducer (IDT) electrodes configured to propagate a surface acoustic wave having an operating wavelength (λ) along the piezoelectric layer (See Paragraph [0029], where Knapp et al. discloses that multiple IDT electrode are present); and 
Wherein an electrically open surface is provided between the piezoelectric layer and the high acoustic velocity (note that there isn’t a ground layer between the piezoelectric layer PL and the high acoustic velocity layer HV, thus the surface can be considered to be “electrically open”).

	Knapp et al. does not teach in regards to claim 23, wherein the at least one transducer is formed from a substantially two-dimensional (2D) conductive material.

	Yang et al. teaches in Fig. 2 a surface acoustic wave device comprising an IDT electrode having multilayer fingers (204). Yang et al. teaches in Paragraph [0020], that the multilayer finger comprises graphene which is a substantially two-dimensional conductive material.

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Knapp et al. and have replaced the generic IDT electrode of Knapp et al. with the specific multiplayer IDT electrode of Yang et al. (i.e. having graphene which is a substantially two-dimensional conductive material) because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for an IDT that able to perform the same function.

Allowable Subject Matter

	Claims 1, 3-7, 9-19 and 21 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  

	In regards to claims 1 and 19, the most relevant prior art references are Knapp et al. and Yang et al. as disclosed above. However, the combination does not teach, in regards to claims 1 and 19, wherein an equipotential layer of a substantially two-dimensional (2D) conductive material overlays the high acoustic velocity layer. Thus, the applicant’s claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from claims 1 or 19, claims 3-7, 9-18 and 21 have also been determined to be novel and non-obvious. 

Response to Arguments
	Applicant’s arguments, see pages 8-13, filed 4/12/2022, with respect to the rejections of record have been fully considered and are persuasive.  Therefore, the rejections of record have been withdrawn.  However, upon further consideration, new ground of rejections under 35 USC 102 and 103 have been made necessitated by the amendment (i.e. new claims 22 and 23). 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843